Exhibit 10.1

THIRD AMENDMENT TO THE

APPROACH RESOURCES INC.

2007 STOCK INCENTIVE PLAN

This Third Amendment (the “Third Amendment”) to the Approach Resources Inc. 2007
Stock Incentive Plan, as amended from time to time (the “Plan”), is made
effective as of June 2, 2015 (the “Amendment Effective Date”), by Approach
Resources Inc., a Delaware corporation (“Approach”), subject to approval by
Approach’s stockholders.

W I T N E S S E T H:

WHEREAS, Approach established the Plan, originally effective as of June 28, 2007
and most recently amended and approved by Approach’s stockholders effective
May 31, 2012, under which Approach is authorized to grant equity-based incentive
awards to certain employees and service providers of Approach and its
subsidiaries;

WHEREAS, Section 14.1 of the Plan provides that Approach’s board of directors
(the “Board”) may amend the Plan to increase the Plan’s share limitation with
the approval of the holders of at least a majority of Approach’s shares of
common stock; and

WHEREAS, the Board now desires to amend the Plan in the manner contemplated
hereby, subject to approval by Approach’s stockholders at the Company’s 2015
annual meeting, to (a) increase the number of shares available for grant under
the Plan by 1,525,000 shares, (b) prohibit the recycling of shares subject to
net settled stock appreciation rights, and (c) add a general clawback policy
applicable to all Awards under the Plan.

NOW, THEREFORE, the Plan shall be amended as of the Amendment Effective Date,
subject to approval by Approach’s stockholders, as set forth below:

1. Section 4.1(a) of the Plan is hereby deleted and replaced in its entirety
with the following:

(a) Subject to adjustment as provided in Section 4.2, the maximum number of
shares of Common Stock that shall be available for grant of Awards under the
Plan, on or after May 31, 2012, shall not exceed 3,625,000 shares. If an Award
granted under this Plan, including Awards granted and outstanding as of the
Amendment Effective Date, expires, is forfeited or becomes unexercisable for any
reason without have been exercised in full, the undelivered shares of Common
Stock which were subject to the Award shall, unless the Plan shall have been
terminated, become available for future Awards under the Plan.

2. Section 4.3(f) of the Plan is hereby deleted and replaced in its entirety
with the following:

(f) No Liberal Share Recycling. The number of shares available for grant of
Awards under the Plan shall not be increased by (i) the number of shares of
Common Stock delivered or withheld to pay the exercise price of any Award,
(ii) the number of shares of Common Stock delivered or withheld to pay
withholding taxes payable upon exercise, vesting or payment of any Award, or
(iii) the number of shares reserved for issuance upon the grant of a SAR to the
extent the number of reserved shares exceeds the number of shares actually
issued upon exercise of the SAR.



--------------------------------------------------------------------------------

3. Section 15.8 of the Plan shall be amended to add the following as subsection
(b):

(b) Notwithstanding anything to the contrary herein, the Company will not be
required to comply with any term, covenant or condition of this Plan or any
Award Agreement if and to the extent prohibited by applicable law. Participants
shall be required to reimburse the Company for all or a portion of any Award or
any amounts paid or profits realized with respect to any Award or the sale of
shares issued with respect to any Award as required by applicable law,
including, but not limited to, Section 304 of the Sarbanes-Oxley Act of 2002 and
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act of
2010, and a Participant’s acceptance of any Award issued under this Plan will
constitute such Participant’s agreement that the Company need not comply with
any term, covenant or condition of this Plan or an applicable Award Agreement to
the extent that doing so would require that Participant reimburse the Company
for such amounts pursuant to Section 304 of the Sarbanes-Oxley Act of 2002
and/or Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection
Act of 2010.

4. Except as set forth above, the Plan shall continue to read in its current
state.

IN WITNESS WHEREOF, Approach has caused the execution of this Third Amendment by
its duly authorized officer, effective as of the Amendment Effective Date.

 

APPROACH RESOURCES INC. By: /s/ J. Ross Craft J. Ross Craft President and Chief
Executive Officer

 

2